NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JACK DONALD ANTONIO, AKA Jack                   No.    13-71256
Antonio, AKA Jack Donald Castillo,
                                                Agency No. A041-326-779
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 19, 2021 **

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Jack Donald Antonio, a native and citizen of Belize, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision pretermitting his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Jauregui-Cardenas v. Barr, 946 F.3d 1116, 1118 (9th Cir.

2020). We deny the petition for review.

      The BIA did not err in concluding that Antonio failed to meet his burden to

establish that his conviction under Arizona Revised Statutes (“Ariz. Rev. Stats.”)

§ 13-3405(A)(4) is not an aggravated felony drug trafficking offense that renders

him ineligible for cancellation of removal. See 8 U.S.C. § 1229b(a)(3); Pereida v.

Wilkinson, 141 S. Ct. 754, 766 (2021) (an applicant for relief bears the burden of

showing eligibility and cannot meet burden with an inconclusive conviction

record); see also Rosas-Castaneda v. Holder, 655 F.3d 875, 885-86 (9th Cir. 2011)

(applying the modified categorial approach to Ariz. Rev. Stats. § 13-3405(A)(4)),

overruled on other grounds by Young v. Holder, 697 F.3d 976, 979-80 (9th Cir.

2012) (en banc).

      We grant the unopposed motion for leave to file a brief of amicus curiae.

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                  13-71256